IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


KARLI CROUSE                               :   No. 151 MM 2019

                                           :   Court of Common Pleas of Montgomery
               v.                          :   County
                                           :   Docket No. 2018-25633

GARRETT PAGE                               :   Change of Venue


                                       ORDER


               AND NOW, this   4th   day of December, 2019, the Honorable Steven C.

Tolliver of the Court of Common Pleas of Montgomery County having certified to this

Court an Order for change of venue in the above matter pursuant to Pa.R.C.P. No.

1006(d)(2), it is

               ORDERED that said case shall be transferred to Bucks County in

compliance with Pa.R.C.P. No. 1006.




                                                  Bons
                                                     Chief       tice